PER CURIAM.
Relator, a licensed optometrist, has filed in this court a suggestion for the issuance of a writ of prohibition against Florida State Board of Optometry and each and every member thereof to restrain the Board from proceeding with a hearing on charges that could result in the suspension or revocation of relator’s license.
The suggestion is premised on the assertion that each and every member of the Board is prejudiced against the relator and unable to grant him a fair hearing because the complaining witnesses were investigators employed by the Board. Thus relator in essence attacks the method by which the Board supervises and regulates the practice of the profession of optometry in this state.
After reviewing the affidavits and hearing argument in this cause, we hold that relator has failed to make a prima facie showing for the relief he seeks. The affidavits herein are insufficient as a matter of law because they assert conclusions that the relator is unable to receive a fair hearing without stating facts from which such a conclusion could be reached. The assertions in relator’s affidavit do not afford a basis in reason or common sense- for a conclusion that the Board members are prejudiced against relator and will not give him a fair hearing. Cf. City of Palatka v. Frederick, 128 Fla. 366, 174 So. 826 (1937).
The suggestion for writ of prohibition is denied.
It is so ordered.